Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s reply to the previous Office action, dated November 29, 2021, has been received. By way of this reply, Applicant has cancelled claims 1-10, amended claims 11-17 and 19-20, and introduced new claims 21-29. 

The claims directed to the anti-MMP-12 antibody are allowable. The restriction requirement among inventions I and II , as set forth in the Office action mailed on December 31, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 31, 2020 is withdrawn for the purposes of the method claims 19 only.  Claim 19, directed to a method of inhibiting the activity of MMP-12, is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 30, 2021 was filed after the mailing date of the first Office action on the merits on June 1, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with
Katherine Krueger on December 22, 2021.
The application has been amended as follows: 
	--Claim 20: (Canceled)--

Claims 11-19 and 21-29 are allowed.

The following is an examiner’s statement of reasons for allowance:

With regard to claim 19, it is noted that using an anti-MMP12 antibody to inhibit activity of MMP-12 has been well-practiced in the art (see, e.g., Devy et al. US2009/0311183A1).  Therefore, one of skill in the art would be able to inhibit the activity of MMP-12 using the presently claimed anti-MMP-12 antibody without undue experimentation.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/Examiner, Art Unit 1644     


/SHARON X WEN/Primary Examiner, Art Unit 1644